DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “An array substrate, comprising a display area and a non-display area” in line 1 is suggested to be changed to “An array substrate, comprising: a display area and a non-display area” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0286889) in view of Lin (US 2017 /0207325).
Regarding claim 1, Chang discloses, in FIGS. 1-3 and in related text, an array substrate, comprising 
a display area (including pixels defined by data lines 161 and gate lines 121) and a non-display area (including gate pads 123) in the periphery of the display area, the non-display area being an area without liquid crystal (300), the display area comprising a plurality of pixel regions, both the display area and the non-display area being provided with via holes (171, 172), wherein each of the plurality of pixel regions is provided with a reflection layer (190) at a side facing a display side (upper side in FIG. 3), and the reflection layer is configured to reflect light irradiated thereon from an external light source to form a display image (see Chang, [0007], [0024]-[0039]).
Chang does not explicitly disclose the array substrate further comprises an anti-deterioration layer in contact with the reflection layer, wherein both of the anti-deterioration layer and the reflection layer are provided in the via holes in the display area and only the anti-deterioration layer of the anti-deterioration layer and the reflection layer is provided in the via holes in the non-display area.
Lin teaches an electrode layer (150) including an anti-deterioration layer made of molybdenum (see Lin, FIG. 2, [0024]-[0025]). Since Chang discloses an electrode layer (180) in contact with the reflection layer (190), wherein both the electrode layer and the reflection layer are provided in the via holes (171) in the display area and only the electrode layer of the electrode layer and the reflection layer is provided in the via holes (172) in the non-display area, Lin together with Chang teaches the array substrate 
Chang and Lin are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include the array substrate further comprises an anti-deterioration layer in contact with the reflection layer, wherein both of the anti-deterioration layer and the reflection layer are provided in the via holes in the display area and only the anti-deterioration layer of the anti-deterioration layer and the reflection layer is provided in the via holes in the non-display area, as taught by Lin, because it is simple substitution of one known element (electrode layer in Lin) for another (electrode layer in Chang) to obtain predictable results (see MPEP § 2143).
Regarding claim 2, Chang in view of Lin teaches the array substrate of claim 1.
Chang discloses wherein in the displayer area, the electrode layer (180) and the reflection layer (190) have substantially the same pattern (in cross-sectional view of FIG. 3). Since Lin teaches the electrode layer includes the anti-deterioration layer, Lin together with Chang teaches wherein in the display area, the anti-deterioration layer and the reflection layer have substantially the same pattern, with the same analogous 
Regarding claim 3, Chang in view of Lin teaches the array substrate of claim 1.
Lin teaches wherein the anti-deterioration layer is made of any one or any combination of molybdenum, niobium, and molybdenum titanium alloy (see discussion on claim 1 above).
Regarding claim 4, Chang in view of Lin teaches the array substrate of claim 1.
Chang discloses wherein the reflection layer (190) is made of any one or any combination of aluminum, silver, and aluminum neodymium alloy (see Chang, [0034]).
Regarding claim 5, Chang in view of Lin teaches the array substrate of claim 1.
Chang discloses wherein each of the plurality of pixel regions is provided with a substrate (110) and a thin film transistor (T), the thin film transistor is on the substrate (see Chang, FIG. 3, [0028], [0032]).
Chang discloses wherein the electrode layer (180) is on a side of the thin film transistor (T) distal toe the substrate (110), the reflection layer (190) is on a side of the electrode layer distal to the thin film transistor, and the reflection layer and the electrode layer are coupled to a drain electrode (163) of the thin film transistor (see Chang, FIG. 3, [0032]). Since Lin teaches the electrode layer including the anti-deterioration layer (see discussion on claim 1 above), Lin together with Chang teaches wherein the anti-deterioration layer is on a side of the thin film transistor distal to the substrate, the reflection layer is on a side of the anti-deterioration layer distal to the thin film transistor, and the reflection layer and the anti-deterioration layer are coupled to a drain electrode 
Regarding claims 6 and 7, Chang in view of Lin teaches the array substrate of claim 5. 
Lin teaches the electrode layer including the anti-deterioration layer (105-2) sandwiched between a transparent electrode layer (105-1, 105-3) (see Lee, FIG. 2, [0024]-[0025]). Since Chang discloses the electrode layer (180) coupled to the reflection layer (190), wherein the electrode layer is in contact with the thin film transistor (T) and provided in the via holes (171, 172) of the display area and the non-displayer area (see Chang, FIG. 3), Lin together with Chang teaches a transparent electrode layer coupled to the anti-deterioration layer and the reflection layer, wherein the transparent electrode layer is on a side of the anti-deterioration layer close to the thin film transistor, wherein the transparent electrode layer is further provided in the via holes of the display area and the non-display area, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 14, Chang in view of Lin teaches the array substrate of claim 1. 
Chang discloses a display apparatus, comprising the array substrate of claim 1 (see Chang, FIG. 1, [0012]-[0014], [0024]-[0025]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Examiner, Art Unit 2811